Case 0:20-cv-62106-RNS Document 6 Entered on FLSD Docket 10/30/2020 Page 1 of 1




                            United States District Court
                                      for the
                            Southern District of Florida

 Andrea Dimarco, Plaintiff,         )
                                    )
 v.                                 ) Civil Action No. 20-62106-Civ-Scola
                                    )
 Target Corporation, Defendant.     )
                       Order Remanding to State Court
        This matter is before the Court upon the parties’ joint stipulation as to the
 amount in controversy in this matter. (ECF No. 4.) On October 15, 2020, the
 Defendant, Target Corporation, removed the instant action from the Circuit
 Court for the Seventeenth Judicial Circuit in and for Broward County to this
 Court, pursuant to 28 U.S.C. 1441(b). (ECF No. 1.) In its notice of removal, the
 Defendant claimed the Court had jurisdiction pursuant to 28 U.S.C. § 1332 as
 there was complete diversity between the parties and greater than $75,000 in
 controversy. (ECF No. 1, at 2.) On October 29, 2020, the parties, through a joint
 stipulation, notified the Court that the Plaintiff “will not claim money damages
 more than $75,000” and asked the Court to remand this matter back to state
 court. (ECF No. 4.) As it appears less than $75,000 is at issue between the
 parties, the Court finds it lacks jurisdiction over this matter. See Standard Fire
 Ins. Co. v. Knowles, 568 U.S. 588, 595 (2013) (“plaintiffs . . . are the masters of
 their complaints” and may avoid removal to federal court “by stipulating to
 amounts at issue that fall below the federal jurisdictional requirement”).
        The Court directs the Clerk to close this case and take all necessary steps
 to ensure the prompt remand of this matter and the transfer of this file back to
 the Circuit Court for the Seventeenth Judicial Circuit in and for Broward
 County. The Court denies all pending motions as moot, as not properly before
 this Court.
       Done and ordered at Miami, Florida, on October 29, 2020.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
